Citation Nr: 1504439	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-11 031	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea as secondary to post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to December 7, 2009, and in excess of 50 percent from that date, to include on the basis of a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on periods of active duty that ended in March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from, based on disagreement with the initial 30 percent rating assigned for this disability effective from February 11, 2008, a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD.  This case is also on appeal to the Board from a February 2009 rating decision by the RO that denied a claim for service connection for sleep apnea.  

An interim rating decision in January 2010 increased the rating for PTSD to 50 percent effective from December 7, 2009.  Inasmuch as higher ratings for this disability are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of PTSD as encompassing both the matter of a rating in excess of 30 percent for this condition prior to December 7, 2009, and the matter of a rating in excess of 50 percent for the condition from that date.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board also notes that while a claim for TDIU submitted in February 2010 has not been formally adjudicated by the RO, the filing of such a claim may be viewed as a component of the claim for increased compensation for PTSD, and has been listed accordingly on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The only document contained in the Veteran's VBMS file is a November 2014 brief submitted by the Veteran's representative.  Accompanied with this brief was a waiver of RO consideration of additional evidence received from the Veteran in April 2014. 

The claim for increased compensation for PTSD addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

There is competent medical evidence indicating that the Veteran's sleep apnea has been aggravated by PTSD. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea as secondary to PTSD on the basis of aggravation have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for sleep apnea herein is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations with respect to this decision.   

Service connection may be established on a secondary basis for disability that is proximately due to, the result of, service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires:  (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to modify the requirements for establishing secondary service connection on the basis of the aggravation of a non service-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  See 38 C.F.R. § 3.310(b) (2014).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In September 2008, the Veteran filed a claim for service connection for sleep apnea as secondary to his service connected PTSD.  In support of this claim, the Veteran submitted an August 2008 statement from a private physician as follows: 

I do believe with reasonable medical certainty that [the Veteran's] PTSD has contributed to his Sleep Apnea in general.  

By way of rationale for this opinion, the private physician explained that "[s]leep complaints are an essential component" of PTSD, and that a clinical study ("Ross et al") suggested that "rapid eye movement (REM) sleep mechanisms in particular are dysfunctional in patients with PTSD."  This physician also noted that "[o]bstructive sleep apneas are often more common in REM sleep than in non-REM stages of sleep, because the decreased tone of muscle of the airway during REM is more likely to lead to partial or complete upper airway obstruction."  As such, the physician concluded that while PTSD may not cause sleep apnea, it might exacerbate the condition because there are more REM sleep patterns in patients with PTSD and apnea episodes happen during REM sleep due to the decrease in the muscle tone of the upper airway.  Accordingly, the physician concluded that "[w]e can argue that PTSD worsens the Sleep Apnea."  

Also of record is a February 2009 opinion by a VA nurse practitioner finding that it was less likely than not that the Veteran's sleep apnea was related to his PTSD.  In her rationale, she noted that while sleep apnea and PTSD might "coexist," PTSD does not cause sleep apnea.  

This February 2009 opinion, as noted in the November 2014 brief submitted by the Veteran's representative, did not address the matter of whether PTSD aggravated sleep apnea; as such, the Veteran's representative argued that because there was  uncontradicted medical evidence in the form of the August 2008 opinion referenced above finding that the Veteran's sleep apnea was aggravated by sleep apnea, a remand was not appropriate and the claim for service connection for sleep apnea should be granted.   

The Board finds that given the uncontradicted August 2008 medical opinion, a remand of this matter for the purpose of obtaining further (negative) medical opinion as to the matter of aggravation is not indicated.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)  The Veteran's representative referenced the Mariano decision in support of the notion that the record is sufficient to grant the claim for service connection for sleep apnea and that a remand for further medical opinion would thus be inappropriate, and the undersigned finds that, at a minimum, the evidence indicates that it is at least as likely as not that some portion of the Veteran's disability due to sleep apnea has been aggravated by PTSD. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for [V]eterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our [V]eterans,' has 'taken upon itself the risk of error' in awarding such benefits.")

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea as secondary to PTSD, on the basis of aggravation, are met.  38 C.F.R. § 3.310(b); Allen, supra.  

ORDER

Service connection for sleep apnea as secondary to PTSD, on the basis of aggravation, is granted.  

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim for increased compensation for PTSD to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran was last afforded a VA compensation examination to assess the severity of his service connected PTSD over five years ago in December 2009, at which time the Global Assessment of Functioning (GAF) score, reflecting the severity of the service connected psychiatric symptoms, was 55.  Evidence and argument of record has suggested a possible increase in the severity of the Veteran's service connected PTSD since this VA examination, to include a report from private psychiatric treatment in February 2014 that showed an increase in the impairment resulting from PTSD since the December 2009 VA examination as documented by a GAF score assigned at that time of 45.  Given the above, the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected PTSD, and that a new VA examination is thus necessary to determine the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

This remand will also afforded the AOJ the opportunity to address the argument raised by the Veteran's representative in the November 2014 brief that rating criteria no longer in effect were applied in the determination by the January 2009 rating decision that the Veteran's PTSD warranted a 30 percent rating because such resulted in a "moderate degree of social and industrial impairment."  This remand will also afford the AOJ the opportunity to, as argued by the Veteran's representative, consider whether a rating in excess of 30 percent may be assigned for the entirety of the appeal period based on the decision in Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."

Prior to arranging for further examination, and to ensure that the record before the  examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matter that is being remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected PTSD.  Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130.  In addition, the examiner should assign a GAF score reflecting the severity of the service connected psychiatric symptoms.  Also, the examiner should discuss the extent of any loss of function in daily activities, including work, due to the Veteran's service-connected psychiatric disability.

The examiner should set forth all examination findings and any psychological or psychiatric testing results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ-based on consideration of the argument presented in the November 2014 brief from the Veteran's representative as set forth above-should adjudicate the claim that has been remanded.  To the extent this does not result in a complete grant of all benefit sought, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all the evidence received since the January 2010 statement of the case, to include any evidence received pursuant to the development requested above, and includes clear reasons and bases for all determinations.  Thereafter, the Veteran and his representative should be afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


